Ford, Judge:
When the appeals for reappraisement listed in schedule “A,” attached hereto and made a part hereof, were called for hearing, they were ordered submitted on the official papers.
*682An examination of the official papers discloses no reason for disturbing the presumptively correct value for the merchandise found by the appraiser.
I, therefore, find and hold the proper dutiable value of the merchandise covered by said appeals to be the value found by the appraiser.
Judgment will be entered accordingly.